DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.
 
	Response to Amendment
This Office action is in response to the applicant’s communication filed 11/03/2021.
Status of the claims:
Claims 1 – 10 and 18 – 23 are pending in the application.
Claims 1 and 18 are amended.
Claims 11 – 17 and 24 – 38 are withdrawn

Claim Objections
Claims 20 and 21 are objected to because of the following informalities: they depend from canceled claim 17. For the purpose of examination, claims 20 and 21 will be read to be dependent on claim 1. Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 18, 19, and 21 – 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fortson (US 20100179590 A1) (cited in previous action).
Regarding claim 1, Fortson discloses a vascular closure device (vessel closure) (abstract), comprising: 
a housing (sheath 110) having an elongate configuration with an axial length greater than a transverse dimension thereof (Examiner’s note: sheath 110 is longer in the axial direction than in the transverse direction (Fig. 1), a proximal end (proximal end = end further from the anchors – not shown), a distal end (distal end = end closer to the anchors – Fig. 1) and a distal section (distal end of sheath 110); 
a plurality of anchor deployers (elongated members 160) which are slidably (paragraph [0032]) disposed relative to the housing (sheath 110) at the 
a deployment rod (elongate members 160) which is slidably (paragraph [0032]) disposed relative to the housing (sheath 110) and which includes an elongate resilient configuration (extended configuration shown in Fig. 2D) and a distal end (distal end of elongate members 160) that is configured to extend distally and radially outward from the distal section of the housing (sheath 110) (Examiner’s note: Figure 2D shows the deployment rods, members 160, extending distally and radially outward from the housing), and 
a detachable anchor (anchors 120) which is secured to the distal end of the deployment rod (elongate members 160) (Fig. 1) with a releasable junction disposed between the detachable anchor (anchors 120) (paragraphs [0041 – 0042] and Fig. 2F) and which is configured to engage and grip an upper surface of a tissue layer from a position above the tissue layer (Fig. 2D) (Examiner’s note: the term “upper” is a relative term, and the claim language does not designate what the upper surface is relative to, nor does not require the surface to be superior or inferior relative to an anatomical structure in a specific anatomical position, therefore "upper can be interpreted as the top of Fig. 2C-F when flipped); and 
a tissue grip (distal end of cleat 130) which is deployable from the distal end of the housing (sheath 110) (paragraph [0042]) (Examiner’s note: distal end which is configured to be deployed directly to gathered tissue of the tissue layer (Examiner’s note: looking at Fig. 2E/F, the cleat 130 is in direct contact with the tissue layer), secure the gathered tissue of the tissue layer and maintain the tissue in a gathered configuration (Examiner’s note: looking at Fig. 2F, the cleat 130 secures the tissue in the gathered configuration).
Regarding claim 2, Fortson discloses wherein the housing (sheath 110) further comprises a guidewire lumen (lumen / passageway of sheath 110) extending an axial length thereof (Examiner’s note: while the claim does not require a guidewire currently, it should be understood that Fortson also discloses using a guidewire which passes through the sheath 110 – paragraph [0024]).
Regarding claim 18, Fortson discloses wherein each of the detachable anchors (anchors 120) comprises a proximally oriented barb (tip of anchor 120) (Examiner’s note: the tip of the anchor 120 are oriented proximally relative to the base of the anchor).
Regarding claim 19, Fortson discloses wherein the detachable anchors (anchors 120) comprise a plurality of proximally oriented barbs (Examiner’s note: Fortson discloses wherein each anchor includes a plurality of hook portions – paragraph [0031]; and thus each hook comprises multiple proximally oriented ‘barbs’, or in this case the distal end of each hook on each of the anchors).
Regarding claim 21
Regarding claim 22, Fortson discloses a lateral surface (outer side wall of cleat 130) configured to extend radially (Fig. 2E) from a distal extension of the housing (sheath 110) while the lateral surface (outer side wall of cleat 130) is disposed within a blood vessel (body lumen 190) to provide a reference point (outer side wall of cleat 130 provides a reference as it forms a perimeter for the anchors 120) between axial relative positions of the wall of the blood vessel and the anchors prior to deployment of the anchors (Fig. 2E).
Regarding claim 23, Fortson discloses wherein the anchors (anchors 120) can be deployed a predetermined axial distance (anchors can be deployed to the axial distance of the outer side wall of cleat 130) from the wall of the blood vessel as measured from the lateral surface (outer side wall of cleat 130) which is disposed against the wall of the blood vessel (Fig. 2F).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fortson (US 20100179590 A1) (cited in previous action) as applied to claim 1 above, and further in view of Gordon (US 5540704) (cited in previous action).
Regarding claim 3, Fortson discloses the vessel closure device of claim 1 above.
However, Fortson is silent regarding a handle.
As to the above, Gordon teaches, in the same field of endeavor, a tissue closure system comprising a handle (handle 538) (column 26, lines 23 – 61, and Fig. 39) for the purpose of having something for the surgeon to grasp / hold on to during the operation.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Fortson to incorporate a handle for the purpose of having something for the surgeon to grasp / hold on to during the operation.
Regarding claim 4, Fortson discloses the vessel closure of claim 1 above. Fortson further discloses the device further comprising a deployment rod pusher (plunger – not shown – paragraph [0036]) operatively coupled to the deployment rods (elongated members 160) (paragraph [0036]).
However, Fortson is silent regarding wherein the pusher is spring loaded.
As to the above, Gordon teaches, in the same field of endeavor, a tissue closure system comprising a deployment rod (rigid tube 532) with an anchor (needle 560), and a deployment rod pusher (driver button 528) which is spring loaded and biased towards a retracted position (biased by spring 530) (column 26, lines 23 – 61) for the purpose of being able to extend and retract the anchor with ease, and for forcing the assembly back to its original position (column 28, lines 19 – 52).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the plunger of Fortson to incorporate the spring of Gordon, for the purpose of being able to extend and retract the deployment rods, and for being able to bring the deployment rods back to their original position.
Regarding claim 5, the combination of Fortson and Gordon teaches the device above, and Fortson further discloses wherein the deployment rod pusher (plunger – not shown – Fortson) is operatively coupled to a proximal end of the deployment rods (elongate members 160) (paragraph [0036] – Fortson) and configured to extend the deployment rods (elongate members 160) in a distal direction upon actuation (paragraph [0036]).
Regarding claim 6, the combination of Fortson and Gordon teaches the device above, and Fortson further discloses wherein the deployment rods (elongate members 160) are configured to extend and retract simultaneously (Examiner’s note: Fortson states that the plunger is coupled to a proximal end of both of the elongate members 160, thus actuating the plunger would extend / retract the deployment rods simultaneously).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fortson (US 20100179590 A1) (cited in previous action) as applied to claim 1 above, and further in view of Noda (US 20120010633 A1) (cited in previous action).
Regarding claims 7 and 8, Fortson discloses the device of claim 1 above.
However, Fortson is silent regarding wherein the tissue grip is (i) [claim 7] disposed on the distal end of the housing around the anchor deployers, and (ii) [claim 8] wherein the tissue grip comprises a lock ring disposed about the anchor deployers which includes a self-retracting coil  with a central lumen which is sized to allow movement of the tissue portions while the self-retracting coil is in an expanded state 
As to the above, Noda teaches, in the same field of endeavor, a vascular closure device (vessel closure) (abstract), comprising a housing (applicator tube 146) a proximal end (proximal end = end further from the hooks – not shown), a distal end (distal end = end closer to the anchors – Fig. 37) and a distal section (distal end of applicator tube 146); a plurality of anchor deployers (shaft of hooks 150) which are slidably (paragraph [0092]) disposed within the housing (applicator tube 146) an deployment rod (shaft of hooks 150), an anchor (hook ends of hooks 150), and a tissue grip (compression ring 144) (i) [claim 7] wherein the tissue grip (compression ring 144) is disposed on the distal end of the housing (distal end of applicator tube 146) around the anchor deployers (shafts of hooks 150) and which is configured to compress and secure tissue portions relative to each other once deployed from the distal end of the housing (distal end of applicator tube 146) (paragraph [0092]); and (ii) [claim 8] wherein the tissue grip (compression ring 144) comprises a lock ring (compression ring 144) disposed about the anchor deployers (disposed about the applicator 146 which is disposed about the shafts of the hooks 150) which includes a self-retracting coil (the ring 144 self-retracts when pushed off of the applicator tube 146 – paragraph [0092]) (Examiner’s note: Merriam-Webster defines a “coil” as “a single loop” – thus ring 144 can be described as a coil) with a central lumen (central lumen of compression ring 144) which is sized to allow movement of the tissue portions while the self-retracting coil is in an expanded state (Examiner’s note: figure 37 shows the compression ring 144 in the expanded state, where the lumen of the ring 144, is large enough to receive / allow 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Fortson to swap the cleat 130 of Fortson with the compression 144 of Noda because both Fortson and Noda teach the method of grasping and maintaining the tissue in a closed state by deploying a secondary structure after the hooks have gathered said tissue. Furthermore both Fortson (paragraph [0023]) and Noda (paragraph [0097]) teach wherein the tissue grip is biodegradable and meant to be left within the body. 
Claims 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fortson (US 20100179590 A1) (cited in previous action) as applied to claim 1 above, and further in view of Shimizu (US 20150265350 A1) (cited in previous action).
Regarding claims 9 and 10, Fortson discloses the device of claim 1 above.
However, Fortson is silent regarding wherein the tissue grip comprises an adhesive and wherein the adhesive is cyanoacrylate
As to the above, Shimizu teaches, in the same field of endeavor, a tissue closure device comprising anchors (arms 26), and an outlet port (supply tube 100) for disposing an adhesive for the purpose of occluding the body lumen (paragraph [0210 – 0211]), 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Fortson to incorporate an adhesive such as cyanoacrylate for the purpose of occluding the body lumen and providing an immediate embolizing effect.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fortson (US 20100179590 A1) (cited in previous action) as applied to claim 1 above, and further in view of Drasler (US 20130006297 A1) (cited in previous action).
Regarding claim 20, Fortson discloses the device of claim 1 above.
However, Fortson is silent regarding using a thermal mechanism for releasing the anchors.
As to the above, Drasler teaches, in the same field of endeavor, a vessel closure device comprising a housing (inner sheath 95), a deployment rod (connecting fiber 105), and an anchor (anchor 130); wherein the anchor (anchor 130) is released from the deployment rod (connecting fiber 105) via a thermal mechanism (paragraph [0077]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of releasing the anchor such that the anchor is released via a thermal mechanism as taught by Drasler, because both Fortson and Drasler teach methods of releasing anchors by cutting the connecting rod.
Response to Arguments
Applicant’s arguments, filed 11/03/2021, with respect to the rejection(s) of claim  1 under Gordon have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fortson.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Seguin (US 6461366 B1) teaches a dual anchor deployer.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Andrew P. Restaino/Examiner, Art Unit 3771        

/MELANIE R TYSON/Primary Examiner, Art Unit 3771